                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


 MAXWELL KADEL, et al.,

                               Plaintiffs,

                          v.                              No. 1:19-cv-00272-LCB-LPA

 DALE FOLWELL, et al.,

                               Defendants.



                                             ORDER
       Upon consideration of the Motion to Extend Discovery Deadlines, and for good cause

shown, it is hereby ORDERED that the motion is GRANTED. It is FURTHER ORDERED

that the deadlines for discovery in this case shall be amended as follows:

   1. The date for completion of all discovery is August 31, 2021.

   2. Reports required by Rule 26(a)(2)(B) and disclosures required by Rule 26(a)(2)(C) are

       due during the discovery period:

           a. From Plaintiffs by June 1, 2021.

           b. From the University Defendants and the State Health Plan Defendants affirmative

               and rebuttal expert reports are due by July 1, 2021.

           c. Plaintiff’s rebuttal expert reports are due by August 2, 2021.

   3. Depositions of fact witnesses will occur before the close of discovery.

   4. Expert depositions will occur between August 2 and August 31, 2021.



Dated: _____________________




      Case 1:19-cv-00272-LCB-LPA Document 73-1 Filed 02/17/21 Page 1 of 1
